DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending. Claims 1-17 are examined below.

Response to Arguments
Applicant's amendments regarding the objections to claims 1 and 10 have been considered and are persuasive. The objections are withdrawn.

Applicant's arguments regarding claims 1 and 10 under 35 USC 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-9 are rejected under 35 USC 103(a) as being unpatentable over US20170123414 ("Gray") in view of US20180171590 ("Kean") and US20110215639 ("Kurosaki").

Claim 1
Gray discloses gateway interface controller for a work machine (0009, 0010), the gateway interface controller comprising: 
a communication interface component configured to communicate over a communication interface of the work machine (0034 CPU, peripherals, Clock etc. are all set which initializes the output signals to that is transmitted to the downstream controllers for the drive and tool); 
message logic configured to receive a request signal from a remote control indicative of a requested work machine action, wherein the message logic is configured to validate the request signal based on a validation criterion (0035 If the signals are out of range or otherwise indicate an error, then the output signals to the drive and tool controllers are reset which results in the control system 140 halting operation of the vehicle and tool and requiring the user to restart the system in the manner described above in FIG. 5. In this way, inaccurate or spurious signals received by the system are less likely to result in erroneous operation of the system. Similarly, the signals received are validated to ensure that the incoming signals are in an appropriate format., 0009 remote control
command generator logic (0035, 0036) configured to: 
based on the validation, generate a communication signal that corresponds to the request signal (0036 Once the incoming signals are checked and validated, the signals are then translated into signals in state 510 that control the operation of the motor controllers or tool controllers and is written to the output ports in state 512 and provided as output data 514. The output can then be written to the output ports where information such as throttle position, direction of drive and control of the tool (e.g., hydraulic valve position) can be sent to the downstream controllers to control the operation of the vehicle 100. A further output data is the transmission of a fail/safe signal.) and communicate the signal over the communication interface (0036).
Gray fails to explicitly disclose that the communication interface is a CAN bus, that the communication interface component is a CAN bus interface component, and that the communication signal is a CAN signal. However, Gray does disclose communicating the signals within the work machine (0035). Furthermore, Kean teaches a control system for a work machine, wherein the communication is performed via a CAN bus, suggesting by the combination that the communication interface is a CAN bus, that the communication interface component is a CAN bus interface component, and that the communication signal is a CAN signal (0045 control system 110 may communicate with other systems or devices (including other controllers) in various known ways, including via a CAN bus (not shown) of the work vehicle 100, via wireless or hydraulic communication means, or otherwise, 0052).

	Additionally, Gray fails to explicitly disclose that the message logic is configured to isolate the request signal from the CAN bus. However, Gray does disclose processing a request signal that is isolated from the CAN bus (0035 If the signals are out of range or otherwise indicate an error, then the output signals to the drive and tool controllers are reset which results in the control system 140 halting operation of the vehicle and tool and requiring the user to restart the system in the manner described above in FIG. 5. In this way, inaccurate or spurious signals received by the system are less likely to result in erroneous operation of the system. Similarly, the signals received are validated to ensure that the incoming signals are in an appropriate format., 0009 remote control). Furthermore, Kurosaki teaches a vehicle system, including message logic that is configured to isolate a signal from the CAN bus (0031 it becomes possible to prevent an erroneous signal due to combined isolator 23 from being sent to the vehicle LAN ( CAN bus 32)). This signal isolation technique is well-known in the art and would have been obvious to apply to the request signal in Gray.
	Gray and Kurosaki both disclose vehicle signal management systems. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing 

Claim 2
Gray discloses wherein the validation criterion comprises a control mode status (0031 control system then checks the status of the START 1 switch in state 402. The control system continues to monitor the status of START 1 the control system determines in decision state 404 that the switch is closed., 0035, 0036).

Claim 3
Gray discloses control status logic configured to set the control mode status, based on an operational characteristic of the work machine (0035, 0036).

Claim 4
Gray discloses wherein the control status logic is configured to: prior to setting the control status of the remote control to an active control status, set the control status of the remote control to a non-active control status, indicative of all receive signals being invalid (0031 control system then checks the status of the START 1 switch in state 402. The control system continues to monitor the status of START 1 the control system determines in decision state 404 that the switch is closed., 0035 If the signals are out of range or otherwise indicate an error, then the output signals to the drive and tool controllers are reset which results in the control system 140 halting operation of the vehicle and tool and requiring the user to restart the system in the manner described above in FIG. 5. In this way, inaccurate or spurious signals received by the system are less likely to result in erroneous operation of the system. Similarly, the signals received are validated to ensure that the incoming signals are in an appropriate format, 0036).

Claim 5
Gray discloses failsafe logic configured to set the control status to a non-active control status, indicative of all received signals being invalid, if a non-active control condition is detected (0036 output can then be written to the output ports where information such as throttle position, direction of drive and control of the tool (e.g., hydraulic valve position) can be sent to the downstream controllers to control the operation of the vehicle 100. A further output data is the transmission of a fail/safe signal.).

Claim 6
Gray discloses wherein the non-active control condition is indicative of a signal loss between the remote control and gateway interface controller (0035, 0036).

Claim 7
 hand held controller 300 that is held by the operator of the vehicle 100).

Claim 8
Gray discloses wherein the corresponding CAN signal comprises a winch control signal indicative of a winch actuation (Fig. 1).

Claim 9
Gray wherein the validation criterion is indicative of a predefined valid request signal, and the message logic is configured to validate the request signal, if the request signal corresponds to the predefined valid request signal (0035, 0036).

Claims 10-15 are rejected under 35 USC 103(a) as being unpatentable over Gray in view of Kean, in further view of US 20040030919 ("Moriya").

Claim 10
Gray discloses a work machine (0009, 0010, abstract), comprising a controllable subsystem communicatively coupled to the communication interface (0009, 0010, abstract); and a gateway interface controller (0009, 0010, abstract) comprising: 
a communication interface to communicatively couple to the machine communication interface (0034 CPU, peripherals, Clock etc. are all set which initializes the output signals to that is transmitted to the downstream controllers for the drive and tool); 
message logic configured receive a signal associated with a remote control and generate a validity indication (0035 If the signals are out of range or otherwise indicate an error, then the output signals to the drive and tool controllers are reset which results in the control system 140 halting operation of the vehicle and tool and requiring the user to restart the system in the manner described above in FIG. 5. In this way, inaccurate or spurious signals received by the system are less likely to result in erroneous operation of the system. Similarly, the signals received are validated to ensure that the incoming signals are in an appropriate format., 0009 remote control); and 
command generator logic (0035, 0036) configured to generate a communication signal and communicate the communication signal across the machine communication interface using the communication interface, based on the validity indication (0036 Once the incoming signals are checked and validated, the signals are then translated into signals in state 510 that control the operation of the motor controllers or tool controllers and is written to the output ports in state 512 and provided as output data 514. The output can then be written to the output ports where information such as throttle position, direction of drive and control of the tool (e.g., hydraulic valve position) can be sent to the downstream controllers to control the operation of the vehicle 100. A further output data is the transmission of a fail/safe signal.) and communicate the signal over the communication interface (0036).
 control system 110 may communicate with other systems or devices (including other controllers) in various known ways, including via a CAN bus (not shown) of the work vehicle 100, via wireless or hydraulic communication means, or otherwise, 0052).
	Gray and Kean both disclose control systems with communication components within a work machine. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Gray to include the teaching of Kean since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Additionally, Gray fails to disclose that the message logic is configured to generate a validity indication wherein the validity indication being indicative of whether an operator is present in a cab of the work machine. However, Gray does disclose generating the validity indication (0036). Furthermore, Moriya teaches a system controlling a work machine based on the validity of request signals, including that the  FIG. 6 shows a communications example between the PDA 14 and machine controller 12 by use of a non-contact communications medium 15 such as infrared light, radio waves, etc., in the cab 54, wherein an operator identification code which has been inputted, on the transceiving cradle 18, from the computer 22 of the base station 21 into the PDA 14 is transmitted from the PDA 14 carried into the cab 54 to the machine controller 12 by the non-contact communications medium 15, and only when the machine controller 12 authenticates the validity of the operator identification code, is the anti-theft protecting function released, thus the engine is started and the hydraulic lock is released.)
	Gray and Moriya both disclose systems of controlling a work machine based on the validity of request signals. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Gray to include the teaching of Moriya since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Gray and Moriya would have made obvious and resulted in the subject matter of the claimed invention, specifically that the message logic is configured to generate a validity indication wherein the validity indication being indicative of whether an operator is present in a cab of the work machine.

Claim 11


Claim 12
Gray discloses wherein the gateway interface controller comprises: 
a preconfigured input configured to receive and power a third-party component (0024, 0026, 0034); and 
wherein the message logic is configured to send values generated by the third-party component to the remote control (0024, 0026, 0034).

Claim 13
Gray fails to dislcose wherein the CAN bus interface comprises: a coupling mechanism configured to removably couple to a corresponding mechanism of the machine CAN bus. However, Gray does disclose communication within the vehicle. Furthermore, Kean teaches a work machine wherein the CAN bus interface comprises: a coupling mechanism configured to removably couple to a corresponding mechanism of the machine CAN bus (0045 control system 110 may communicate with other systems or devices (including other controllers) in various known ways, including via a CAN bus (not shown) of the work vehicle 100, via wireless or hydraulic communication means, or otherwise, 0052).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 14


Claim 15
Gray discloses wherein the CAN bus signals are indicative of an actuation of the controllable subsystem (0035, 0036).

Claims 16 and 17 are rejected under 35 USC 103(a) as being unpatentable over Gray in view of Kean and Moriya, in further view of US20090125196 ("Velazquez").

Claim 16
Gray fails to disclose wherein the work machine comprises a skidder. However, Gray does disclose the work machine (abstract). Furthermore, Velazquez discloses a work machine comprising a skidder (0038 skidder).
	Gray and Velazquez both disclose work machines. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Gray to include the teaching of Velazquez since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17
 winch).
	See prior art rejection of claim 16 for obviousness and reasons to combine.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663